DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 01/27/2022, has been entered.
Claims 1, 3, 12, 13, 16-23 have been canceled.
Claims 24-26 have been added.
Claims 2, 4-11, 14-15, 24-26 are pending and currently being allowed in conjunction with the Examiner’s Amendment set forth herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Mata on 03/04/2022.
The application has been amended as follows: 
--claim 1 (currently amended) An isolated antibody that can bind to an extracellular part of human CD20 expressed on Ramos cells, the antibody comprising:
	a variable domain with
	a heavy chain variable region, and
	a light chain variable region,

with the sequence SYNLH (SEQ ID NO:26), ATYPGNGDTS YNOKFKG (SEQ ID NO: 27),    and SNSYGSTYWYFDV (SEQ ID NO: 21), respectively, and
	wherein the light chain variable region comprises a CDR1, CDR2 and CDR3 region with
	the sequence RARSSVSYMD (SEQ ID NO: 31), ATSNLAS (SEQ ID NO: 32), and
	QOQWTSNPPT (SEQ ID NO: 33), respectively. --

--claim 6 (currently amended) An isolated antibody comprising:
a heavy chain that comprises the sequence of SEQ ID NO: 1 and the sequences of SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5, and
a light chain that comprises the sequence of SEQ ID NO:2 and the sequence of SEQ ID NO:6;
            wherein the antibody has an increased Complement-Dependent Cytotoxicity ("CDC")
           and/or increased antibody-dependent cellular cytotoxicity ("ADCC") functionality when
           compared to Rituximab with a constant region of the same isotype.—

--claim 11. (canceled)--
--claim 14. (canceled)--	
--claim 15. (canceled)--	




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment, filed 01/27/2022, has obviated the previous rejections under 35 USC 112(a) and 35 USC 102.  The claimed anti-CD20 antibody comprising the specific CDR sequences and heavy and light chain sequences are free of prior art.  Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 4, 2022